Citation Nr: 1022705	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  08-00 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for 
hyperparathyroidism.  

3.  Entitlement to service connection for pancreatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 



INTRODUCTION

The Veteran had active service from March 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, denying the claims currently on 
appeal.  

The Veteran's claims were denied by the Board in December 
2008.  The Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court), and in 
December 2009, the Court granted a Joint Motion For Partial 
Remand agreed upon by the appellant and the Secretary of VA.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Bilateral Hearing Loss

The Veteran contends that he is entitled to service 
connection for bilateral hearing loss.  However, additional 
evidentiary development is necessary before appellate review 
may proceed on this matter.  

The Veteran's service treatment records do not suggest that 
the Veteran was treated for bilateral hearing loss during his 
period of active service.  However, the Veteran has testified 
having experienced hearing loss since service wherein he had 
been exposed to high levels of noise from weaponry.  Lay 
assertions may serve to support a claim for service 
connection when they relate to the occurrence of events that 
are observable as a lay person or the presence of a 
disability of symptoms of a disability that are subject to 
lay observation, such as a decreased ability to hear.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support the 
existence of a disability even when not corroborated by 
contemporaneous medical evidence).  The evidence confirms 
that the Veteran currently has bilateral hearing loss, and 
the Veteran was diagnosed with severe to profound 
sensorineural hearing loss with normal middle ear function in 
both the right and the left ear in November 2004.  This 
finding was more or less confirmed in a subsequent 
audiological evaluation in December 2004, except the examiner 
noted a slight improvement since November 2004 in both ears.  
The Board received additional evidence from the Veteran in 
June 2010 suggesting that he is experiencing a worsening of 
his hearing loss.  

Based on the above evidence, the Board concludes that a VA 
examination is necessary before appellate review may proceed.  
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  In the present case, the Veteran has 
testified to chronic symptomatology of hearing loss since his 
period of active service. 





Hyperparathyroidism

The Veteran contends that he is entitled to service 
connection for hyperparathyroidism.  However, additional 
evidentiary development is necessary before appellate review 
may proceed on this matter as well.  

At the outset, the Board notes that the record does not 
definitively suggest that the Veteran has ever been diagnosed 
with a chronic thyroid condition.  According to a February 
1971 service treatment record, the Veteran was experiencing  
hyperparathyroidism.  However, a subsequent treatment record 
from April 1971 notes that numerous serum parathyroid 
determinations were never above the accepted normal range, 
and as such, there was no evidence of hyperparathyroidism.  
Therefore, the record does not demonstrate a clear in-service 
diagnosis.  

The record also fails to suggest that the Veteran has 
received further treatment for this condition since his 
separation from service.  However, the record contains a 
letter from a private physician with the initials G.E.W. from 
November 2005.  According to Dr. W., a review of the 
Veteran's claims file revealed that the Veteran was diagnosed 
with hyperparathyroidism on April 16, 1971.  A review of the 
record dated April 16, 1971, however, actually found no 
evidence for hyperparathyroidism.  Nonetheless, Dr. W. 
appears to imply that the Veteran was experiencing  
hyperparathyroidism as a result of his period of active 
service.  Based on the inconsistencies of the evidence of 
record, the Board finds that a VA examination is necessary 
before appellate review may proceed.  

Pancreatitis

The Veteran contends that he is entitled to service 
connection for pancreatitis.  However, additional evidentiary 
development is necessary before appellate review may proceed.  

The Veteran's claims file fails to demonstrate that the 
Veteran has been treated for pancreatitis.  However, the 
record contains a letter from a private physician with the 
initials G.E.W. from November 2005.  According to Dr. W., the 
Veteran had an elevated amylase documented on February 27, 
1971 that was now causing a problem for the Veteran in terms 
of ongoing pancreatitis.  Because of this evidence, the Board 
finds that a VA examination is necessary before appellate 
review may proceed on this matter.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall afford the Veteran a 
VA examination with an audiologist to 
determine whether he has a current hearing 
loss disability that is related to his 
period of active service.  The claims file 
and a copy of this remand must be provided 
to the examining physician.  If the 
Veteran is found to have a hearing loss 
disability of either ear, the examiner 
should opine as to whether it is at least 
as likely as not that the Veteran's 
hearing loss is due to his period of 
active service.

The evaluation should be in accordance 
with the criteria delineated in 38 C.F.R. 
§ 4.85 and should include testing of pure 
tone criteria at 1,000, 2,000, 3,000, and 
4,000 Hertz and speech recognition scores 
using the Maryland CNC Test.  In doing so, 
the examiner should acknowledge the 
Veteran's report of a continuity of 
symptomatology since his period of active 
service.  Any opinions expressed must be 
accompanied by a complete rationale.

2.  The RO/AMC shall also afford the 
Veteran a VA examination before an 
appropriate specialist(s) regarding his 
claim of hyperparathyroidism.  The claims 
file and a copy of this remand must be 
provided to the examining physician.  The 
examining physician is asked to determine 
whether the Veteran currently has 
hyperparathyroidism or any other disorder 
of the thyroid gland.  If the Veteran is 
found to suffer from a chronic thyroid 
condition, the examiner is asked to opine 
as to whether it is at least as likely as 
not that this condition manifested during, 
or as a result of, the Veteran's period of 
active service.

The examiner is asked to make specific 
reference to the November 2005 letter 
prepared by the private physician with the 
initials G.E.W., as well as the in-service 
evidence of hyperparathyroidism.

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology. Any opinions 
expressed must be accompanied by a 
complete rationale.

3.  The RO/AMC shall also afford the 
Veteran a VA examination before an 
appropriate specialist(s) regarding his 
claim of pancreatitis.  The claims file 
and a copy of this remand must be provided 
to the examining physician.  The examining 
physician is asked to determine whether 
the Veteran currently has a disorder of 
the pancreas.  If the Veteran is found to 
have a disorder of the pancreas, the 
examiner is asked to opine as to whether 
it is at least as likely as not that this 
condition manifested during, or as a 
result of, the Veteran's period of active 
service.

The examiner is asked to make specific 
reference to the November 2005 letter 
prepared by the private physician with the 
initials G.E.W.  In doing so, the examiner 
should acknowledge the Veteran's report of 
a continuity of symptomatology.  Any 
opinions expressed must be accompanied by 
a complete rationale.

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
remand are to obtain additional information and comply with 
all due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

